Motion to dismiss appeal from an order changing the place of trial from Dutchess County to Ulster County. The order changing the place of trial was entered in Ulster County, where the motion was made, and a copy of said order with notice of entry was filed in Dutchess County. The motion to dismiss was made on the ground that the appeal was improperly taken to this court (Rules Civ. Prac., rule 147). Motion denied. (Rules Civ. Prac., rule 147; McDermott v. McDermott, 267 App. Div. 171.) Present — Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.